Title: To James Madison from the House of Representatives, 6 January 1806 (Abstract)
From: House of Representatives
To: Madison, James


                    § From the House of Representatives. 6 January 1806. “Resolved, That the Secretary of State, be directed to lay before this House, a return of the number of American Seamen, who have been impressed or detained by the Ships of War or privateers of Great Britain, whose names have been reported to the Department of State since the statement was made to the House, at the last session of Congress, mentioning the names of the persons impressed, with the names of the ships or vessels by which they were impressed, and the time of the impressment; together with any facts and circumstances in relation to the same, which may have been reported to him: Stating, also, the whole number of American Seamen impressed from the commencement of the present war, in Europe, and including in a separate column, the number of passengers, if any, who may have been taken out of American vessels coming to the United States from Europe.”
                